Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2015

                                   No. 04-15-00353-CV

                             IN THE MATTER OF W.E.L.,

                From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1992JUV01331
                        Honorable Andy Mireles, Judge Presiding


                                     ORDER
     The Appellant’s Motion for Extension of Time to File Notice of Appeal is this date
DENIED.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court